DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 03/23/2021 has been considered. An initialed copy of form 1449 is enclosed herewith.
Double Patenting 
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of US patent (US 11012018 B2). It is clear that all the elements in claims 1, 8 and 15 of the subject application are to be found in claim 1, 8 and 15 of the US patent, except for the feature of “monitor a load condition associated with the motor-driven component; determine, based on the load condition, whether the motor-driven component is operating at a light load condition; and responsive to determining the motor-driven component is operating at the light load condition”. This feature 

    PNG
    media_image1.png
    227
    666
    media_image1.png
    Greyscale

Claims 2-7, 9-14 and 15-19 are rejected due to their dependency. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murphree (US 7898198 B2) in view of Green (US 8698433 B2).
Re. claims 1, 8 and 15, Murphree discloses a system (Figs. 1-4) comprising: 

a motor drive circuit (20) configured to power the motor (16), the motor drive circuit (see also 40 in Fig. 3) comprising at least one complementary stage (52s), wherein each complementary stage of the at least one complementary stage comprises a first transistor (54A-C) and a second transistor (58A-C), wherein, during operation of the motor drive circuit, the first transistor is switched on when the second transistor is switched off (column 4, lines 17-33), and 
a controller (22) communicatively coupled to the motor drive circuit (20), the controller operable to: 
change a switching frequency of each of the one or more complementary stages from a first switching frequency to a second switching frequency (column 2, lines 36-41), wherein the second switching frequency is less than the first switching frequency (column 6, lines 34-47) wherein 
the switching frequency is associated with the rate at which the first and second transistors of each complementary stage are switched between an on and off state (column 1, lines 36-53); and 
in response to changing the switching frequency of each of the one or more complementary, reduce the number of transition periods (“then the switching frequency is adjusted to lower frequencies, which reduces the number of cycles each IGBT switches during a rotation” column 6, lines 34-47) by increasing a period of time between being switched from the on and off states for each of the first transistors and the second 
Although, the intended use of an apparatus is not given any patentable weight, green et al will be presented to show that it is common to implement the control system taught in Murphree as motor-driven component of an HVAC system.  Green Fig. 4 shows similarly a controller and power module that is used to drive a compressor to increase a circuit's power factor and improve efficiency for wide range of loads.   
Re. claim 2 and 9, the combination of Murphree and Green discloses wherein: the motor drive circuit (Fig. 3 in Murphree) comprises three complementary stages (52); and the controller is further configured to change the switching frequency of each complementary stage to the second frequency (Fig. 2 in Murphree).
	Re. claim 3, 10 and 16, the combination of Murphree and Green discloses wherein the controller is further configured to monitor a load condition (see Feedback signal 82 in fig. 4 of Murphree) associated with the motor-driven component (Green, Fig. 4) and change the switching frequency responsive to the load condition, and the load condition is associated with one or both of a torque (see column 8 in Murphree) associated with the motor-driven component and a motor speed (see column 7 in Murphree)  associated with the motor-driven component.
Re. claim 4, 11 and 17, the combination of Murphree and Green discloses wherein the controller is further configured to monitor a load condition associated with the motor-driven component and change the switching frequency responsive to the load condition, and the load condition corresponds to one or both of a torque value.  

Re. claim 5, 12 and 18, the combination of Murphree and Green discloses wherein the controller is further configured to determine the second switching frequency based on calibration information in a lookup table, wherein the lookup table comprises a calibrated switching frequency value for each of a plurality of load conditions for the motor-driven component (see the list frequencies preset according to the different load values in column 7, lines 1-23 of Murphree).
Re. claim 6, 13 and 19, the combination of Murphree and Green discloses the motor-driven component is a fan, compressor, or blower of the HVAC system (see background in Green).
Re. claim 7, 14 and 20, the combination of Murphree and Green discloses motor-driven component is a fan, compressor, or blower of the HVAC system (see background in Green). It does not teach cooling demand of the HVAC system and the load condition is the light load condition, if the temperature difference is less than a threshold value. It 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SAID BOUZIANE/Examiner, Art Unit 2846